Third District Court of Appeal
                               State of Florida

                       Opinion filed February 24, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D20-323
                        Lower Tribunal No. 13-5847
                           ________________


                             Alberto Zayas,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Miguel M. de
la O, Judge.

     Alberto Zayas, in proper person.

      Ashley Moody, Attorney General, and Sandra Lipman, Assistant
Attorney General, for appellee.


Before FERNANDEZ, LINDSEY, and GORDO, JJ.

     PER CURIAM.

     Affirmed.